FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                               April 1, 2021
                         _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                            No. 20-3241
                                                    (D.C. Nos. 6:20-CV-01233-EFM &
 WILLIE SCUDERI,                                         6:12-CR-10059-EFM-1)
                                                                 (D. Kan.)
       Defendant - Appellant.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before McHUGH, KELLY, and BRISCOE, Circuit Judges.
                  _________________________________

       Petitioner-Appellant Willie Scuderi, a federal inmate appearing pro se, seeks a

certificate of appealability (COA) to appeal the dismissal of his 28 U.S.C. § 2255 motion

as untimely. United States v. Scuderi, No. 12-10059-EFM, 2020 WL 6939796 (D. Kan.

Nov. 25, 2020). In 2012, Mr. Scuderi pled guilty to possessing a firearm as a felon in

violation of 18 U.S.C. § 922(g)(1) and was sentenced to 120 months’ imprisonment. He

did not appeal his conviction or sentence and did not file any motions in this case until

February 2020.




       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       As relevant here, a § 2255 motion must be brought within one year from either the

date the conviction became final or the date on which the right asserted was first

recognized by the Supreme Court and made retroactively applicable to cases on collateral

review, whichever is later. 28 U.S.C. § 2255(f)(1), (3). Mr. Scuderi filed the instant

motion in 2020, eight years after his conviction became final. He contended in the

district court that the motion was timely because it was brought within a year after the

Supreme Court decided Rehaif v. United States, 139 S. Ct. 2191 (2019).1 The district

court denied the motion as untimely, concluding that Rehaif is not retroactively

applicable to cases on collateral review. Scuderi, 2020 WL 6939796, at *2–3.

       To obtain a COA, Mr. Scuderi must make “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). Because the district court dismissed Mr.

Scuderi’s § 2255 motion on procedural grounds, he must show “that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Here, Mr. Scuderi filed his motion eight years after his conviction became final and

Rehaif has not been made retroactive by the Supreme Court or any Court of Appeals.

See Mata v. United States, 969 F.3d 91, 94 (2d Cir. 2020). Accordingly, no reasonable

jurist would debate the district court’s procedural ruling that the motion was untimely,


       1
        Mr. Scuderi filed three § 2255 motions in this case, in February, July, and
August 2020, respectively. The Supreme Court decided Rehaif on June 21, 2019.
Therefore, only Mr. Scuderi’s February 2020 motion could even arguably be timely
under 28 U.S.C. § 2255(f)(3).
                                              2
and we therefore need not consider whether Mr. Scuderi made a substantial showing of

the denial of a constitutional right.

       We DENY a COA, GRANT IFP, and DISMISS the appeal.


                                           Entered for the Court


                                           Paul J. Kelly, Jr.
                                           Circuit Judge




                                          3